Title: General Orders, 4 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Wednesday Decr 4th 1782
                            Parole Garland.
                            Countersigns Hadley,
                            Islington.
                        
                        
                            
                                For the day tomorrow
                                 
                                Lt Colonel Reid
                            
                            
                                
                                
                                Lt Colonel Newhall
                            
                            
                                For duty tomorrow
                                
                                the 6th for the 2d Massachusetts regt
                            
                        
                        The first Jersey regiment will march for the relief of the Infantry on the lines tomorrow; the Commanding
                            officer will please to call at Head Quarters for Orders, and apply to the Deputy Quarter Master for boats.
                        The Infantry companies when relieved will join their respective regiments.
                        A Courtmartial room with Quarters for the Judge Advocate, a Provost guard-house with an officers Guard room
                            and quarters for the Provost martial are as soon as may be to be erected.
                        The troops composing Major General St Clairs command are to build the Courtmartial room &Judge Advocates
                            quarters, those of Major Generals Howe’s the Provost Guard house, the officers guard room, and quarters for the
                            Provost-martial.
                        The Deputy Quarter Master will on application furnish tools &ca and shew the Ground on which the
                            buildings are to be erectedµHis plan is to be seen at the Orderly office.
                        After Orders,
                        Major Graham is appointed Field officer of the day for tomorrow vice Lt Colonel Newhall indisposed.
                    